Case 9:21-mj-08055-BER Document 15 Entered on FLSD Docket 02/26/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 21-8055-mj-BER


  UNITED STATES OF AMERICA,

  v.

  SUZANNE KAYE,

        Defendant.
  __________________________________/

                 GOVERNMENT’S UNOPPOSED MOTION TO CONTINUE
                     ARRAIGNMENT/PRELIMINARY HEARING

          The United States, by and through the undersigned Assistant United States Attorney, files

  this Unopposed Motion to Continue Arraignment/Preliminary Hearing.              In support of this

  motion, the government states the following:

          1.     On February 17, 2021, defendant Kaye appeared before Your Honor for an initial

  appearance in this matter. Your Honor scheduled a detention hearing for February 24, 2021,

  and her arraignment/preliminary hearing for March 3, 2021 [DE 5].

          2.     On February 22, 2021, defendant appeared before Your Honor for a detention

  hearing which was moved up at the request of the parties. At the hearing, Your Honor issued a

  $50,000 personal surety bond with conditions. Defendant Kay was released from custody

  thereafter.

          3.     The Federal Rules of Criminal Procedure require that the preliminary hearing

  must be held within a reasonable time, but no later than 14 days after the initial appearance if the

  defendant is in custody and 21 days if the defendant is not in custody. Fed. R. Crim. P. 5.1(c).

  The magistrate judge may extend the time limits in Rule 5.1(c) one or more times with the
Case 9:21-mj-08055-BER Document 15 Entered on FLSD Docket 02/26/2021 Page 2 of 3




  defendant’s consent and upon a showing of good cause. Fed. R. Crim. Pro. 5.1(d). Because the

  defendant is no longer in custody, the 21-day requirement for the preliminary hearing expires on

  March 10, 2021.

          4.      Undersigned counsel for the United States respectfully requests a two-week

  extension of time to hold the preliminary hearing/arraignment after the March 10, 2021 date.

  Due to the global COVID-19 pandemic, the grand jury sitting in the Southern District of Florida

  is currently meeting on an abbreviated schedule. With the large backlog of cases pending

  presentation to the Grand Jury, additional time is needed by the undersigned to ensure that this

  matter will be presented to the Grand Jury prior to the scheduled arraignment/preliminary

  hearing.

          5.      Undersigned counsel has spoken to defense counsel who indicated she does not

  object to this request.

          WHEREFORE, the government requests that this Motion to Continue be granted and the

  arraignment/preliminary hearing be rescheduled for Wednesday, March 31, 2021.



                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                      By:     /s Mark Dispoto
                                              MARK DISPOTO
                                              Assistant United States Attorney
                                              Court ID No. A5501143
                                              500 S. Australian Avenue
                                              West Palm Beach, Florida 33401
                                              Tel: (561) 209-1032
                                              Mark.Dispoto@usdoj.gov



                                                 2
Case 9:21-mj-08055-BER Document 15 Entered on FLSD Docket 02/26/2021 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this the 26th day of February, 2021, I electronically filed

  the foregoing Motion to Continue using the CM/ECF system.



                                           /s Mark Dispoto
                                           MARK DISPOTO
                                           Assistant United States Attorney




                                              3
